Citation Nr: 0738593	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for bronchiecstasis 
with chronic obstructive pulmonary disease (formerly 
residuals of lobar pneumonia), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1960 to 
October 1963.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2006, 
a statement of the case was issued in May 2006, and a 
substantive appeal was received in May 2006.  A Board hearing 
at the local RO was held in September 2007.   

In his hearing testimony, the veteran appeared to be raising 
claims of service connection for chest and/or back 
disabilities, as secondary to his service-connected 
bronchiecstasis.  Thus, these issues are referred back to the 
RO for further clarification and any appropriate action, if 
necessary. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a higher rating for his 
service-connected bronchiecstasis with chronic obstructive 
pulmonary disease (formerly residuals of lobar pneumonia DC 
6802).  The veteran was afforded a VA examination in March 
2005.  However, at the September 2007 Board hearing, the 
veteran testified that the severity of his bronchiecstasis 
had increased since the March 2005 examination.  Moreover, 
the March 2005 examination report did not address the 
specific rating criteria provided under Diagnostic Code 6601 
for bronchiecstasis.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, a new examination is appropriate when there is 
evidence of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the 
veteran's hearing testimony, the Board finds that a new VA 
examination is necessary to determine the extent of the 
veteran's service-connected disability.  Moreover, the 
veteran indicated in his hearing testimony that the physician 
who administered the prior VA examination was also his 
treating physician with whom he had not been satisfied.  
Thus, if possible, the veteran should be examined by another 
examiner.    

Further, in his September 2007 hearing testimony, the veteran 
stated that he had received ongoing treatment for his 
disability at the VA.  However, the only current VA treatment 
records in the claims file is an April 2004 pulmonary 
function test.  As VA medical records are constructively of 
record and must be obtained, the RO should obtain all VA 
treatment records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 
2 Vet.App. 611 (1992).   

Further, the veteran stated at the hearing that he has been 
receiving private treatment for his disability from the 
Layden Clinic.  The claims file includes private treatment 
records from the Lahey Clinic from January 2004 to June 2005.  
It is unclear whether this is the same medical facility that 
the veteran referred to in his hearing testimony.  Thus, the 
RO should contact the veteran for clarification with respect 
to the name and address of the private facility where the 
veteran is currently receiving medical treatment.  The RO 
should also request authorization from the veteran so that 
any private medical records may be obtained.   

The veteran also indicated in his hearing testimony that he 
has been receiving Social Security Administration (SSA) 
disability benefits for his bronchiecstasis for the past 
couple of years.  However, it does not appear that the 
veteran's SSA records have been requested.  Thus, as these 
records pertain to the relevant time period, the RO should 
obtain the administrative decisions pertaining to the 
veteran's claim and any underlying medical records from the 
SSA.  See Hayes v. Brown, 9 Vet.App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions 
by the administrative law judge); Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

Lastly, the Board also notes that under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  To 
date, the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  On remand, 
corrective notice should be provided. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess v. Nicholson, 19 
Vet.App. 473 (2006).  

2.  Appropriate action should be taken to 
obtain copies of all current VA treatment 
records.

3.  Contact the veteran for clarification 
with respect to the name and address of 
the private facility where the veteran is 
currently receiving medical treatment.  
The RO should also request authorization 
from the veteran so that any private 
medical records may be obtained.  If 
these records are unavailable, it should 
be noted in the claims file. 

4.  Contact the Social Security 
Administration and obtain copies of all 
administrative decisions (with 
associated medical records) pertaining 
to any claim for disability benefits by 
the veteran.

5.  Thereafter, the veteran should be 
scheduled for a VA examination with an 
examiner who has not previously examined 
him, if possible, to determine the 
current severity of his service-connected 
bronchiecstasis.  The claims folder 
should be made available to the examiner 
for review.  The examiner should address 
whether the veteran has had 
incapacitating episodes of infection and 
the duration of such episodes; and 
whether, the veteran has had near 
constant findings of cough with purulent 
sputum associated with anorexia, weight 
loss, and frank hemoptysis, and requiring 
continuous use of antibiotics. 
 
6.	 Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



